Title: From Thomas Jefferson to James Oldham, 30 August 1807
From: Jefferson, Thomas
To: Oldham, James


                        
                            Sir
                            
                            Monticello Aug. 30. 07.
                        
                        Your letter of July 26. came on to this place after I had disposed of all my August funds, which obliged me
                            to postpone a remittance to you till the beginning of September. I have directed mr Barnes, the first week in that month
                            to remit 100. D. to mr Jefferson, on whom I inclose you an order to recieve it so soon as it shall have come to his hands.
                            the balance of your account shall be remitted the first week in October, which I hope can be adapted to your convenience.
                            I learn always with real pleasure that you meet with the employment which your skill & industry merit. I tender you my
                            best wishes.
                        
                            Th: Jefferson
                     
                        
                    